Citation Nr: 1539447	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-28 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for migraine headaches, evaluated as 30 percent disabling prior to April 10, 2014, and 50 percent thereafter. 

2.  Entitlement to an evaluation in excess of 70 percent for depressive disorder, not otherwise specified, related to chronic back pain.  

3.  Entitlement to an increased evaluation for postoperative residuals, fusion, L4-S1, with spondylolysis/spondylolisthesis and degenerative disc disease, evaluated as 20 percent disabling prior to August 7, 2014, and 40 percent disabling thereafter. 

4.  Entitlement to an evaluation in excess of 40 percent for left L5 radiculopathy associated with postoperative residuals, fusion, L4-S1, with spondylolysis/spondylolisthesis and degenerative disc disease.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1992 to April 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a May 2010 rating decision, the RO, in part, increased the disability evaluation for migraine headaches to 30 percent disabling effective December 17, 2009 (the date of claim for increased rating).  In an October 2012 rating decision, the RO continued a 50 percent disability evaluation for depressive disorder, 20 percent disability evaluation for lumbar spine disability, and 20 percent disability evaluation for left L5 radiculopathy.  

In an April 2014 rating decision, the RO increased the disability evaluation for migraine headaches to 50 percent disabling effective April 10, 2014.  Then in a July 2014 rating decision, the RO increased the disability evaluation for depressive disorder to 70 percent effective May 25, 2012 (the date of claim for increased rating); and also increased the disability evaluation for left L5 radiculopathy to 40 percent disabling, effective May 25, 2012 (the date of claim for increased rating).  Thereafter, in a January 2015 rating decision, the RO increased the disability evaluation for lumbar spine disability to 40 percent disabling effective August 7, 2014.  Since the RO did not assign the maximum disability ratings possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  While in a statement received in February 2014, the Veteran raised the issue of unemployability, the RO deferred adjudication of the claim in an April 2014 rating decision.  To date, the RO has not adjudicated the claim.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the TDIU as an issue.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (noting that receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of increased evaluations for depressive disorder and left L5 radiculopathy, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, migraine headaches have been manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  Prior to August 7, 2014, postoperative residuals, fusion, L4-S1 with spondylolysis/spondylolisthesis and degenerative disc disease were not manifested
by forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.

3.  Beginning August 7, 2014, postoperative residuals, fusion, L4-S1 with spondylolysis/spondylolisthesis and degenerative disc disease have not been manifested by ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a 50 percent rating, but not higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015). 

2.  Prior to August 7, 2014, the criteria for a rating in excess of 20 percent for postoperative residuals, fusion, L4-S1 with spondylolysis/spondylolisthesis and degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2015).

3.  Beginning August 7, 2014, the criteria for a rating in excess of 40 percent for postoperative residuals, fusion, L4-S1 with spondylolysis/spondylolisthesis and degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2010 and June 2012, prior to the rating decisions on appeal, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish higher ratings for his disabilities, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claims.  He was also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  In his February 2014 statement, the Veteran indicated that all of his disabilities on appeal had worsened.  However, he was afforded updated examinations for his migraine headaches and lumbar spine disability in September 2014.  Significantly, he has not stated nor is there evidence indicating that there has been a material change in the severity of his migraines or spine disability since he was last examined in 2014.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Increased Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In every instance where the schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Migraine Headaches

The Veteran essentially contends that his migraine headaches are more disabling than contemplated by the current 30 percent evaluation prior to April 10, 2014, and 50 percent evaluation thereafter. 

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100 for migraines.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The Board notes that beginning April 10, 2014, the Veteran is in receipt of a 50 percent disability evaluation.  A higher rating under this code is not warranted as the Veteran is already receiving the maximum rating available under Diagnostic Code 8100.  Therefore, the Board's analysis below will only consider whether an evaluation in excess of 30 percent is warranted prior to April 10, 2014.  

The March 2010 VA examination report noted that migraine headaches had existed for 18 years.  The Veteran reported intense throbbing frontal headaches which radiated to the sides and back of his head.  When headaches occurred, he had to stay in bed and was unable to do anything.  He experienced headaches on average twice a week lasting eight hours.  Symptoms included hypersensitivity to light and noise, blurring of vision, nausea, vomiting, and slurring of speech.  During these flare-ups, he was unable to do his regular activities and had to stay in a dark room and in bed.  The diagnosis was migraine headaches, which was active; and the objective factors were recurrent throbbing headache relieved with intake of Imitrex.

An April 2010 VA treatment record noted that the Veteran had daily headaches lasting one to four hours. 

During his April 10, 2014, VA examination, the Veteran reported headaches once a week lasting between three and five days.  They were behind his eyes, throbbing, and pounding and were associated with nausea, photophobia, phonophobia, and dizziness.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that a maximum 50 percent rating for migraine headaches is warranted for the entire period on appeal.  There is no indication that the severity of the Veteran's headaches have changed since he filed his appeal for an increased rating; if anything, his episodes were more frequent prior to April 2014.  In any case, his disability picture is more commensurate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, a 50 percent disability rating is allowed for the whole period on appeal. 

Lumbar Spine Disability 

The Veteran essentially contends that his lumbar spine disability is more disabling than contemplated by the current 20 percent disability evaluation prior to August 7, 2014, and 40 percent evaluation thereafter.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under The General Rating Formula for Diseases and Injuries of the Spine, evaluations are assigned for disorders with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows, in relevant part:  
      
      100 percent for unfavorable ankylosis of the entire spine; 
      
      50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and

40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine;

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5241.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The following relevant ratings apply to intervertebral disc syndrome based on incapacitating episodes:  

60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 
40 percent for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 

38 C.F.R. § 4.71a, Diagnostic Code 5243.   

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V.

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no evidence of intervertebral disc syndrome as noted by both the June 2012 and September 2014 VA examiners.  Therefore, consideration under these criteria is not warranted.  See id.  

Turning to the orthopedic manifestations, the Board notes that prior to August 7, 2014, for a higher evaluation the Veteran must show forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  At the June 2012 examination, the Veteran flexed to 70 degrees, extended to 30 degree or greater, bilateral lateral flexed to 20 degrees, and bilateral lateral rotated to 20 degrees.  The examiner did not mark the box indicating "unable to complete range of motion due to ankylosis" on the examination report.  Therefore, a rating in excess of 20 percent is not warranted for the period prior to August 7, 2014.  

For the period beginning August 7, 2014, a higher evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  However, the Veteran has demonstrated range of motion.  In September 2014, he was able to flex to 45 degrees, extend to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  The examiner did not mark the box indicating "unable to complete range of motion due to ankylosis" on the examination report.  Because the Veteran has demonstrated the ability to flex, extend, and laterally flex and bend, and the examiner specifically determined that ankylosis restricted his range of motion; there is no indication of unfavorable ankylosis to merit an increased rating. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and holding in Deluca.  However, an increased evaluation for the Veteran's spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the respectively assigned 20 percent disability rating prior to August 7, 2014, and 40 percent disability rating effective August 7, 2014.  In this regard, the Board observes that in June 2012 the Veteran complained of low back discomfort when sitting or standing for prolonged periods of time during flare-ups; and in September 2014 he reported difficulty standing, walking, and sitting for an extended period during flare-ups. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell, 25 Vet. App. 33, 43.  

Additionally, the June 2012 VA examiner observed that after repetitive use, the Veteran had functional loss/impairment with contributing factors being less movement than normal and pain on movement, but he had no additional limitation in range of motion.  In September 2014, the VA examiner noted that the Veteran had functional loss/impairment after repetitive use from the following contributing factors:  less movement than normal, excess fatigability, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, disturbance on locomotion, and interference with sitting, standing, and/or weight bearing.  While the Veteran did not have additional limitation in range of motion following repetitive use testing, the examiner estimated that the degree of range of motion loss during pain on use or flare-ups was 15 degrees of forward flexion, 10 degrees of extension, 10 degrees of bilateral lateral flexion, and 10 degrees of bilateral rotation.  Thus, his disability picture does not more nearly approximate 
forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, prior to August 7, 2014; or unfavorable ankylosis effective August 7, 2014, to warrant higher evaluations.  
 
As far as any additional separate neurological findings, the Board finds that the Veteran in already in receipt of a separate neurological rating under Diagnostic Code 8520 for the left lower extremity radiculopathy associated with his lumbar spine disability which is addressed in the remand section below.  Furthermore, as there are no complaints or evidence of any right lower extremity radiculopathy, consideration for such is not warranted. 

In summary, the Board finds that an evaluation in excess of the current 20 percent disability evaluation prior to August 7, 2014, and 40 percent disability evaluation thereafter for the Veteran's service-connected lumbar disability is not warranted.   

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's headache episodes affected his ability to work as he avoided working at unprotected heights, or working around and operating hazardous moving machinery.  With regard to the lumbar disability, the Veteran's pain, weakness, stiffness, and decreased range of motion resulted in him avoiding heavy lifting and carrying, and frequent bending and stooping.  He also avoided prolonged standing, crouching, and squatting due to his low back pain.  Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  There are in fact higher ratings available under each of the respective rating criteria but the Veteran's disabilities are not productive of such manifestations, as discussed above. 

Finally, the Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the claims decided herein, the Veteran is also assigned non-compensable evaluations for his scar on the lumbar spine and allergic rhinitis, 70 percent evaluation for his depressive disorder, and 40 percent evaluation for his left lower extremity radiculopathy.  The Veteran has at no time during the period under consideration indicated that he believed the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected migraine headaches and lumbar spine disability result in further disability when looked at in combination with the other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's migraine headaches and lumbar spine disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to April 10, 2014, entitlement to a 50 percent evaluation, but not higher, for migraine headaches is allowed, subject to the regulations governing the award of monetary benefits.

Beginning April 10, 2014, entitlement to an evaluation in excess of 50 percent evaluation for migraine headaches is denied.

Entitlement to an increased evaluation for postoperative residuals, fusion, L4-S1, with spondylolysis/spondylolisthesis and degenerative disc disease, evaluated as 20 percent disabling prior to August 7, 2014, and 40 percent disabling thereafter, is denied. 


REMAND

With regard to the increased rating claims for depressive disorder and left L5 radiculopathy, the Veteran was last afforded VA examinations in 2012.  In a February 2014 statement, the Veteran indicated that his disabilities had worsened.  Specifically as to the left L5 radiculopathy, while the September 2014 VA spine examination report included some neurological evaluations, it did not contain a full peripheral neuropathy Disability Benefits Questionnaire (DBQ) as had been done in 2012.  Accordingly, he should be afforded updated examinations to determine the nature and severity of his service-connected depressive disorder and neurological disorder. 

As to the claim for a TDIU, the Veteran should be afforded an examination to determine the Veteran's current social interactions and work or work-like functioning. 

Finally, on remand, any outstanding records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature ascertain the severity and manifestations of his left L5 radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria as indicated by the relevant DBQ.  In particular, the examiner should identify the nerves affected and determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  The examiner should note the functional impairment of the Veteran's service-connected disability. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected depressive disorder.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected depressive disorder.  The examiner must comment on the severity of the depressive disorder and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

4. After any additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


